Citation Nr: 1100976	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-10 883	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE


Entitlement to an effective date earlier than July 1, 2008 for 
payment of additional compensation benefits for the Veteran's 
spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1969 and 
March 1983 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the RO in Louisville, 
Kentucky.

In a June 2010 statement, the Veteran indicated he wished to 
pursue his "medical appeal."  There are no pending medical 
appeals before the Board at this time.  The RO should take 
appropriate action in clarifying this matter.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 
1983 to December 1994.

2.	On October 6, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


